DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto (US 20120212325).
Re claim 1, Kanemoto teaches a processing unit configured to select a first processing mode in which static information is transmitted or a second processing mode in which dynamic information is transmitted on a basis of a predetermined request recognized in contactless communication with an external device and to perform a process using a unidirectional protocol when the first mode is selected and a bi-directional protocol when the second processing mode is selected, wherein the processing unit selects the first processing mode when the request is a read request and a second processing mode when the request is a write request (see FIG. 6 wherein the read request is interpreted as a unidirectional protocol in that the reader/writer only reads fixed information of the NFC tag and the write request is unidirectional in that both the tag and the reader/ writer generate information).  The Examiner has interpreted that the transmission of 
Re claim 5, the Examiner notes that connection information is interpreted as information relating to the connection, and for a read, is the read request from the initiator (FIG. 1+) wherein the claimed “for performing….” Limitations are intended use limitations not patentably 
	Re claims 17 and 19, the limitations have been discussed above. 	
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto, as discussed above, in view of Reddy Badvel et al. (US 2013/0217329).
	Re claim 2, the teachings of Kanemoto have been discussed above but are silent to flags.  
Reddy Badvel et al. teaches (paragraph [0032] +) that when the read is performed but a flag not set (direction flag) that the predetermined request is the one recognized first as the reading continues (when the record is the same as the previously written).  Re claim 3, Reddy Badvel et al. teaches such limitations (paragraph [0033]+ wherein new control information and different data is encoded/written when the second processing mode has been selected, wherein after writing flags are set to indicate such.  Re claim 4, as discussed above and re FIG. 2+ flags are changed in response to reads and writes. 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto, as discussed above, in view of Lefley (US 20140003548)..
Re claims 7-8, the limitations of Kanemoto have been discussed above but are silent to load modulation and changing impedance as recited.
Lefley teaches such limitations (paragraph [0031] + and abstract+).
Prior to the effective fling date it would have been obvious to combine the teachings in order to produce a coupling by load modulation when charging (collecting a reservoir of charge).  



Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The Examiner notes that limitations drawn to merely a type of data stored are not patentably distinguishing from the prior art which teaches stored data because changing a type of data stored is well within the ordinary skill in the art based on the system constraints and the desired data to be stored/ communicated.  Limitations drawn to an intended use of the data are not functionally tied to the device/ system and therefore such use of data could be separate from the structure of the system, as it is merely using data, which is within the ordinary skill in the art for expected results.  Therefore, the Examiner suggests functionally tying the data to connection handovers and charging control instead of merely reciting an intended use, which does not have such a functional tie.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL I WALSH/Primary Examiner, Art Unit 2887